Case 1:18-cv-02165-RM-NRN Document 21 Filed 11/20/18 USDC Colorado Page 1 of 13




                                UNITED STATES DISTRICT COURT FOR
                                   THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-2165-RM-NRN

  JORDAN WEST COMPANIES, LTD, d/b/a
  US MORTGAGES, a Colorado limited liability
  company,

  Plaintiff,
  v.
  NATIVE RANK, INC., a Colorado corporation,

  Defendant.


                                          SCHEDULING ORDER


  1.        DATE OF CONFERENCE AND APPEARANCES OF COUNSEL

            The Scheduling/Planning Conference is set for November 20, 2018 at 9:30 am in

  Courtroom C205 before Magistrate Judge N. Reid Neureiter.

        a.    Plaintiff Jordan West Companies, LTD, d/b/a US Mortgages (hereinafter, “US
  Mortgages”)
                       Harold R. Bruno III, Esq.
                       Robinson Waters & O'Dorisio, P.C.
                       1099 18th Street, Suite 2600
                       Denver, Colorado 80202
                       (303) 297-2600

            b.         Defendants Native Rank, Inc. (hereinafter, “Native Rank”)

                       Elizabeth H. Getches, Esq.
                       Shoemaker Ghiselli + Schwartz LLC
                       1811 Pearl Street
                       Boulder, Colorado 80302
                       (303) 530-3452




  11762.002 / 687799
Case 1:18-cv-02165-RM-NRN Document 21 Filed 11/20/18 USDC Colorado Page 2 of 13




  2.        STATEMENT OF JURISDICTION

            This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1331 and 28 U.S.C.

  § 1441 as some of the claims against Defendant arise under federal law. Specifcally, Plaintiff

  alleges Trade Disparagement under 15 U.S.C. § 1125(a)(1)(B).

  3.        STATEMENT OF CLAIMS AND DEFENSES

       a) Plaintiff’s Statement:

            On June 2, 2017, the Parties entered into two marketing agreements: a Digital Solution

  Service Agreement and a Paid Search Service Agreement (collectively, the “Agreements”). The

  Agreements required Native Rank to implement initiatives that would increase US Mortgages’

  digital exposure to its target audience – home loan consumers. In return, US Mortgages would pay

  Native Rank $68,000.00 per month. Despite receiving over $641,500.00 from US Mortgages since

  June 2017, Native Rank has failed to abide by the Agreements.

            Under the Agreements, Native Rank promised to utilize and implement dozens of

  components to improve and optimize US Mortgages’ digital presence. Each of these components

  were “important to US Mortgages’ success online.” See, Digital Service Agreement, at 1. Native

  Rank promised, among other components, to: develop and implement a digital strategy that will

  best benefit US Mortgages’ business in succeeding online; to optimize US Mortgages’ website or

  build a new website to accommodate the digital strategy; to implement local SEO to increase

  organic search rankings; to update, enhance and optimize US Mortgages' "Google My Business"

  page to improve organic map listing visibility within Google; to update, enhance and optimize US

  Mortgages' business listing in at least sixty-five of the most prominent online business directories

  used by local consumers; to provide in-depth keyword analysis to ensure precise targeting to attract


                                                    2
  11762.002 / 687799
Case 1:18-cv-02165-RM-NRN Document 21 Filed 11/20/18 USDC Colorado Page 3 of 13




  the most relevant audience; to place optimal keyword bidding and match type implementation to

  ensure performance and low cost-per-click expenditures to eliminate irrelevant search queries and

  wasted ad spend; and to provide the most effective campaign bidding strategy and text ad creation

  to ensure the best chance of obtaining high quality scores, engagement, and conversions. See,

  Digital Solution Service Agreement, at 1-3; Paid Search Service Agreement, at 1-3.

            Native Rank failed to utilize and implement many components required under the

  Agreements; and the few components actually utilized were not done competently. This caused

  US Mortgages’ digital presence to plummet. US Mortgages search engine results went down by

  approximately fifty percent, the quality of leads diminished, and US Mortgages’ website traffic

  declined. Native Rank breached the Agreements by failing to implement the promised

  components.

            Native Rank further breached the Paid Search Service Agreement by mismanaging US

  Mortgages’ AdWord Campaign. Under the Paid Search Service Agreement, US Mortgages gave

  Native Rank $53,000 a month for a Google AdWords Campaign. Native Rank promised to

  “implement the most efficient account structure to ensure budget can be managed effectively;”

  “ensure low cost-per-click;” and “eliminate wasted ad spend.” Paid Search Service Agreement, at

  2. Upon information and belief, Native Rank spent only a fraction of the $53,000/month on

  AdWords. Even if Native Rank utilized the $53,000/month on AdWords it was not done

  competently. Following the Agreements, the volume and quality of US Mortgages’ leads declined.

  Aggravating matters, Native rank hid the declining results by placing unwanted back links and

  engaging in key-word-stuffing to create the false impression of increased traffic.




                                                  3
  11762.002 / 687799
Case 1:18-cv-02165-RM-NRN Document 21 Filed 11/20/18 USDC Colorado Page 4 of 13




            Finally, Native Rank either neglected or deliberately sabotaged US Mortgages’ “Google

  My Business Page.” Native Rank managed US Mortgages’ page. Native Rank agreed to claim,

  update, enhance, optimize, and “consistently review” the page to ensure US Mortgages “achieves

  online success.” Digital Solutions Service Agreement, at 2, 3. Prior to the Agreements, US

  Mortgages’ page displayed photos of an upscale home, keys, US Mortgages' home office, and a

  polished wood table with scrabble letters depicting the words "HOME LOAN" - all designed to

  portray US Mortgages as a main stream lender catering to main stream borrowers. However,

  Defendant changed the photo to depict US Mortgages in a poor light. Prior to the expiration of the

  Agreements, Defendant placed and failed to remove a picture of a windowless prefabricated home

  on a poorly maintained lot full of clutter. This photo was predominantly displayed as the “featured”

  photograph on US Mortgages’ page. The substance and gist of the new featured photograph is that

  US Mortgages caters to a less desirable segment of the home loan industry than the main stream

  borrowers that US Mortgages seeks to attract.

            Native Rank knew that the Google My Business page was a consumer-facing platform

  widely visible to thousands of US Mortgages’ target consumers. Native Rank further knew that

  US Mortgages and perspective consumers use the page to connect and initiate business relations.

  Native Ranks’ publication of the featured photo, and its failure to remove the featured photo,

  constitute a breach of the Agreements, interference with prospective business relations, libel per

  se, trade disparagement, and violations of the Colorado Consumer Protection Act.

            Defendant’s Statement:

            Plaintiff asserts six claims for relief against Defendant Native Rank: two breach of contract

  claims (Breach of Digital Agreement and Breach of Paid Search Agreement) and four business


                                                     4
  11762.002 / 687799
Case 1:18-cv-02165-RM-NRN Document 21 Filed 11/20/18 USDC Colorado Page 5 of 13




  tort claims (Libel Per Se, Interference with Prospective Business Relations, Violation of the

  Colorado Consumer Production Act, and Trade Disparagement). Plaintiff’s breach of contract

  claims are generally based on Native Rank’s alleged failure to generate business and increase

  traffic to Plaintiff and its tort claims are based on Native Rank’s alleged placement of a disparaging

  photograph on Plaintiff’s website causing perceived damage to its business and reputation.

  Plaintiff’s breach of contract claims fail because Native Rank performed its duties under the

  parties’ contracts and the evidence will show that traffic increased due to Native Rank’s

  involvement. Plaintiff’s tort claims fail because Native Rank did not upload the allegedly

  defamtory photograph on Plaintiff’s website, Plaintiff had equal control over the placement or

  removal of photographs on its website, the photograph was on Plaintiff’s website for a minimal

  amount of time, and Plaintiff cannot prove any alleged damage or loss of business or reputation

  was caused by the placement of the photograph.

  4.        UNDISPUTED FACTS

  The following facts are undisputed:

       a) US Mortgages is a lender specializing in real estate home loans.

       b) Native Rank is a digital marketing and advertsing agency.

       c) On June 2, 2017, US Mortgages and Native Rank entered into the Digital Solution Service

            Agreement.

       d) On June 2, 2017, US Mortgages and Native Rank entered into the Paid Search Service

            Agreement.




                                                   5
  11762.002 / 687799
Case 1:18-cv-02165-RM-NRN Document 21 Filed 11/20/18 USDC Colorado Page 6 of 13




  5. COMPUTATION OF DAMAGES

            Plaintiff:

            On its breach of contract claim, at least the $641,500 paid to Native Rank plus prejudgment

  interest. US Mortgages anticipates using an expert to calculate damages to its business from the

  harm caused by Native Rank to the business and seeks its attorney fees and costs, as well as pre-

  and post-judgement interest, pursuant to applicable rule, statute, or contractual provision. US

  Mortgages may seek punitive or exemplary damages based on information learned as discovery

  proceeds in this matter.

            On its claims for Libel Per Se, Interference, and Trade Disparagement, US Mortgages seeks

  damages for lost business and lost profits, impairment of reputation and good will, loss of

  competitive position, and treble damages under the Lanham Act.

            On its claim for violation of the Colorado Consumer Protection Act, C.R.S. § 6-1-101 et

  seq., US Mortgages seeks damages for lost business and lost profits, impairment of reputation and

  good will, loss of competitive position, and other damages. US Mortgages also seeks treble

  damages pursuant to C.R.S. 6-1-113(2).

            Defendant: Native Rank seeks attorneys’ fees and costs to the extent permitted by

  applicable law.

  6.        REPORT OF PRE-CONFERENCE DISCOVERY & MEETING UNDER
            Fed.R.Civ.P. 26(f)

            a.         Date of Rule 26(f) meeting: October 31, 2018.




                                                    6
  11762.002 / 687799
Case 1:18-cv-02165-RM-NRN Document 21 Filed 11/20/18 USDC Colorado Page 7 of 13




            b.         Names of each participant and each party represented: Harold R. Bruno III,

  attorney for Plaintiff US Mortgages; Liza Getches and Vanya Akraboff, attorneys for Defendant

  Native Rank.

            c.         Statement as to when Rule 26(a)(1) disclosures were made or will be made

  (FRCP 26(a)(1)(C) - at or within 14 days after the parties’ Rule 26(f) conference): The parties

  will exchange their initial disclosures on November 13, 2018.

            d.         Proposed changes, if any, in timing or requirement of disclosures under

  Fed.R.Civ.P. 26(a)(1): None.

            e.         Statement concerning any agreements to conduct informal discovery: None.

            f.         Statement concerning any other agreements or procedures to reduce discovery

  and other litigation costs, including the use of a unified exhibit numbering system: The

  parties will employ a unified exhibit numbering system.

            g.         Statement as to whether the parties anticipate that their claims or defenses will

  involve extensive electronically stored information, or that a substantial amount of disclosure

  or discovery will involve information or records maintained in electronic form: The parties

  believe that the claims and defenses will involve a moderate amount of electronically stored

  information. The parties have taken the following steps with respect to such information:

            Plaintiff’s Statement:

     i.     Plaintiff has been advised by counsel that it is to preserve and maintain any materials,

            including all documents and records in hard copy and electronic form, which in any way

            may be relevant or relate to the matters at issue in this lawsuit.




                                                      7
  11762.002 / 687799
Case 1:18-cv-02165-RM-NRN Document 21 Filed 11/20/18 USDC Colorado Page 8 of 13




    ii.     Plaintiff will provide electronic versions of their discovery where feasible, each with an

            identifiable bates label.

   iii.     Plaintiff’s counsel plans to engage in discussions with Defendant’s counsel in order to

            avoid discovery disputes relating to electronic discovery.

   iv.      Plaintiff plans to utilize their internal resources and services of their counsel to facilitate

            discovery of electronically stored information. Plaintiff plans to produce documents in

            readable electronic form to the extent possible to limit associated discovery costs.

            Defendant’s Statement:

   i.       Defendant has been advised by counsel that it is to preserve and maintain any materials,

            including all documents and records in hard copy and electronic form, which in any way

            may be relevant or relate to the matters at issue in this lawsuit.

   ii.      Defendant will provide electronic versions of their discovery where feasible, each with an

            identifiable bates label.

  iii.      Defendant's counsel plans to engage in discussions with Plaintiff’s counsel in order to

            avoid discovery disputes relating to electronic discovery.

  iv.       Defendant plans to utilize their internal resources and services of their counsel to facilitate

            discovery of electronically stored information. Defendant plans to produce documents in

            readable electronic form to the extent possible to limit associated discovery costs.

            h.         Statement summarizing the parties' discussions regarding the possibilities for

  promptly settling or resolving the case: The parties discussed settlement and early resolution

  options, as well as formal mediation options at the 26(f) conference of counsel.




                                                       8
  11762.002 / 687799
Case 1:18-cv-02165-RM-NRN Document 21 Filed 11/20/18 USDC Colorado Page 9 of 13




  7.        CONSENT

            The parties have not consented to the exercise of jurisdiction of a magistrate judge.

  8.        DISCOVERY LIMITATIONS

            a.         Modifications which any party proposes to the presumptive numbers of

  depositions or interrogatories contained in the Federal Rules: No modification.

  Each side shall be limited to 7 depositions.
            a.b.       Limitations which any party proposes on the length of depositions: No

  modification from Fed. R. Civ. P. 30(d)(1), which limits each deposition to one day of seven (7)

  hours.

            b.c.       Limitations which any party proposes on the number of requests for

  production and/or requests for admission: No modification.

            c.d.       Other Planning or Discovery Orders: None at this time.

  9.        CASE PLAN AND SCHEDULE

            a.         Deadline for Joinder of Parties and Amendment of Pleadings: December 31,

  2018.

            b.         Discovery Cut-off (Fed. R. Civ. P. 16(3)(A) scheduling order shall “limit the time

  to … complete dsicoverly”): June 28, 2019.

            c.         Dispositive Motion Deadline: July 31, 2019.

            d.         Expert Witness Disclosure:

       i.   The parties shall identify anticipated fields of expert testimony, if any.

            Plaintiff’s Disclosure: Plaintiff may designate a damages expert and a digital marketing

  expert.




                                                       9
  11762.002 / 687799
Case 1:18-cv-02165-RM-NRN Document 21 Filed 11/20/18 USDC Colorado Page 10 of 13




             Defendant’s Disclosure: Native Rank will designate rebuttal experts and/or a digital

   marketing expert. Native Rank may designate a mortgage industry expert.

     ii.     Limitations that the parties propose on the use or number of expert witnesses: The parties
     iii.
  shall endorse only one expert per subject matter and attempt to utilize experts who are qualified in more than
  one area, to the extent possible. Each side shall be limited to 2 expert witnesses, absent leave of
  court.
     iv.ii.
    v.iii. The parties shall designate all experts and provide opposing counsel and any pro se

             parties with all information specified in Fed. R. Civ. P. 26(a)(2) on or before: June 1,

             2019.

             e.         Identification of Persons to Be Deposed:

                        Plaintiff’s Identification: Plaintiffs will conduct the depositions of key current and

   former employees of Defendant; members of the public who have been mislead about US

   Mortgages’ services and products; Defendant’s experts; and other individuals with knowledge of

   material facts.

                        Defendant’s Identification: Native Rank will depose a corporate representative of

   Plaintiff, a representantive of Google My Business, and depositions of individuals Plaintiff

   identifies as having not conducted business with Plaintiff due to the photograph placed on

   Plaintiff’s website.

             f.         Deadline for Interrogatories: Thirty-five (35) days before the end of the

   discovery cut off.

             g.         Deadline for Requests for Production of Documents and/or Admissions:

   Thirty-five (35) days before the end of the discovery cut off.

   10.       DATES FOR FURTHER CONFERENCES



                                                          10
   11762.002 / 687799
Case 1:18-cv-02165-RM-NRN Document 21 Filed 11/20/18 USDC Colorado Page 11 of 13




             a.         A settlement conference will be held on        N/A                         at

   o'clock         .m. It is hereby ordered that all settlement conferences that take place before the

   magistrate judge shall be confidential.

             ( )        Pro se parties and attorneys only need be present.

             ( ) Pro se parties, attorneys, and client representatives with authority to settle must be

   present. (NOTE: This requirement is not fulfilled by the presence of counsel. If an insurance

   company is involved, an adjustor authorized to enter into settlement must also be present.)

             ( )        Each party shall submit a Confidential Settlement Statement to the magistrate judge

   on or before                                            outlining the facts and issues, as well as the

   strengths and weaknesses of their case.

             b.         Status conferences will be held in this case at the following dates and times:

  March 20, 2019 at 10:00 AM



             c.         A    final   pretrial    conference     will     be     held   in   this        case   on

   September 25, 2019                       at   9:30 AM       o'clock    .m. A Final Pretrial Order shall be

   prepared by the parties and submitted to the court no later than five (5) days before the final

   pretrial conference.

   11.       OTHER SCHEDULING MATTERS

             a.         Discovery or Scheduling Issues Upon Which Counsel Could Not Agree: None.

             b.         Anticipated Length of Trial: Five (5) day jury trial.

   12.       NOTICE TO COUNSEL AND PRO SE PARTIES




                                                         11
   11762.002 / 687799
Case 1:18-cv-02165-RM-NRN Document 21 Filed 11/20/18 USDC Colorado Page 12 of 13




             The parties filing motions for extension of time or continuances must comply with

   D.C.COLO.LCivR 6.1D by submitting proof that a copy of the motion has been served upon the

   moving attorney's client, all attorneys of record, and all pro se parties.

             Counsel will be expected to be familiar and to comply with the Pretrial and Trial

   Procedures or Practice Standards established by the judicial officer presiding over the trial of this

   case.

             With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1A.

             In addition to filing an appropriate notice with the clerk's office, a pro se party must file a

   copy of a notice of change of his or her address or telephone number with the clerk of the magistrate

   judge assigned to this case.

             In addition to filing an appropriate notice with the clerk's office, counsel must file a copy

   of any motion for withdrawal, motion for substitution of counsel, or notice of change of counsel's

   address or telephone number with the clerk of the magistrate judge assigned to this case.

   13.       AMENDMENTS TO SCHEDULING ORDER

             This Scheduling Order may be altered or amended only upon motion showing good cause

   and order extended thereon.

             DATED this 20th                                day of November       , 2018.

                                                    BY THE COURT


                                                                                    
                                                    United States Magistrate Judge




                                                       12
   11762.002 / 687799
Case 1:18-cv-02165-RM-NRN Document 21 Filed 11/20/18 USDC Colorado Page 13 of 13




   RESPECTFULLY SUBMITTED:

    ROBINSON WATERS & O’DORISIO, P.C.    SHOEMAKER GHISELLI + SCHWARTZ LLC

    /s/Nicholas F. Labor                 /s/Elizabeth H. Getches (with approval NFL)
    Harold R. Bruno III, Esq.            Elizabeth H. Getches, Esq.
    Nicholas F. Labor, Esq.              Vanya P. Akraboff, Esq.
    Robinson Waters & O'Dorisio, P.C.    Shoemaker Ghiselli + Schwartz LLC
    1099 18th Street, Suite 2600         1811 Pearl Street
    Denver, CO 80202                     Boulder, Colorado 80302
    Telephone: (303) 297-2600            (303) 530-3452
    Facsimile: (303) 297-2750            Counsel for Defendant
    E-mail: hbruno@rwolaw.com
    Counsel for Plaintiff




                                        13
   11762.002 / 687799
